With regards to claims 1-10, 15-17 and 20, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a first conductive cover covering the first through-hole of the first material layer and electrically connected to a first conductive portion of the first material layer on to shield the microwave component.  With regards to claims 11-14 and 21, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a microwave component disposed in the first recess and mounted on the flexible member, the microwave component electrically coupled to the signal terminal by the impedance controlled transmission line. 
With regards to claim 22, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  a first material layer  including a first curved surface portion and a first through  hole  and a second material layer including a second curved surface portion.
  The closest prior art Kornrumpf  US Patent 5,345,205 discloses an interconnected microwave  system comprising  of  a high density interconnect  structure;   a first module 101 having a substrate 110 including a first through-hole, the substrate  disposed on the  interconnect structure;  a microwave device mounted on the substrate  within the first through-hole; a second module 102  having a substrate 110 including a second through-hole, the substrate disposed on the  interconnect structure  and spaced apart from the first module  by a support member 116 and microwave device  mounted on substrate within the second through-hole; wherein the second module  is stacked relative to the first module  when the interconnect structure is folded along the support member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 26, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Stephen E. Jones/Primary Examiner, Art Unit 2843